Reasons for Allowance
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 8,923,256 (the ‘256 Patent). The ‘256 Patent issued on December 30, 2014 and was titled, “TRANSFER OF PACKET DATA IN SYSTEM COMPRISING MOBILE TERMINAL, WIRELESS LOCAL NETWORK AND MOBILE NETWORK.” 
The ‘256 Patent is based upon U.S. Application No. 10/538,420 (the ‘420 Application or the base application), filed October 11, 2006.

B)	Relevant Background
1.	Application for Reissue: On December 29, 2016 an application for reissue of the ‘256 Patent was filed. The application was assigned U.S. Application No. 15/394,050 (“the ‘050 Application,” or “Instant Reissue Application”).  Patented claims 1-18 and new claims 19-38 were submitted.1 Patent claims 1, 8, 9, 13, 16-18 and new claims 19, 25, 29, and 33 were the independent claims at filing of the reissue application.    
2.	AIA  Governance: Because the Instant Reissue Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application, filed within two years of issue of the ‘256 Patent. See Aug 2017 Substitute Statements In Lieu of Oath or Declaration, p. 2.  Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
4.	Non Final Action:  On December 27, 2018 the office issued a non final office action (“Dec 2018 Non Final Action”).  The pending claims, i.e. claims 1-38, were rejected. Claims 29-31 and 33-38 were rejected under 35 U.S.C. §102.  Claims 1-38 were rejected under 35 U.S.C. §112 first and second paragraph. Claims 30, 34, and 37 were rejected under 35 U.S.C. §112 fourth paragraph.  Claims 1-38 were rejected under 35 U.S.C. §251 due to a defective reissue declaration. Claims 29-38 were rejected under 35 U.S.C. §251 for improper recapture. 
5.	Applicant Response:  On March 18, 2019 the office received an Applicant response (“March 2019 Response”).  Independent claims 1, 8, 9, 13, 16, 18 and 25 were submitted as originally filed, i.e. un-amended. Independent claims 17, 19, 29 and 33 were submitted amended.  New claims 15-22 were added, including new independent claims 15 and 19. New dependent claim 39 has been added. Accordingly claims 1-31 and 33-39 are pending. 
6.	Non Final Action:  On October 29, 2020 the office issued a non final office action (“Oct 2020 Non Final Action”).  Claims 1-28 were deemed allowable over the prior art. Claims 29-31 and 33-39 were rejected under 35 U.S.C. §103.  Claims 13-15 
7.	Applicant Response:  On March 29, 2021 the office received an Applicant response (“March 2021 Response”).  Independent claim 13 and dependent claim 35 were amendment. All other claims were un-amended. No claims were cancelled. Claims 1-31 and 33-39 are pending. 

II. Priority and Effective Filing Date 
The Examiner has reviewed the Dec 2016 ADS and finds that this application claims domestic priority to U.S. Patent Application 10/538,420, filed Oct 11, 2006 which is a national stage application of PCT/FI2004/00386 filed June 24, 2004.  
Accordingly the effective filing date indicated in the ADS is June 24, 2004.

III. First to Invent Provision of AIA .
Because the effective filing date of the Instant Application is before March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-18 were the patent claims of the ‘384 Patent (“Patent Claims”).
2.	New Claims: Claim 19-39 have been added by this instant reissue application (“New Claims”).
3.	Cancelled Claims: Claim 32 has been cancelled by the March 2019 Response (“Cancelled Claims”).  
3.	Pending Claims: Claims 1-31 and 33-39 are pending ("Pending Claims"). 
4.	Examined Claims: Claims 1-31 and 33-39 are examined in this office action (“Examined Claims”).
 
B)	Claim Status As a Result of This Office Action
3.	Claims 1-31 and 33-39 are allowed. 

V. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally the Examiner notes that the file record indicates that the 3.5 Year maintenance fee has posted.  
2.	Litigation Review: Based upon an initial a USPTO Litigation Search, entered in the file record October 31, 2017, statements in the Applicants March 2021 Remarks and an updated Examiner independent review of the file itself, the Examiner finds that the ‘256 Patent is not involved in litigation. 
3.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s March 2019 Remarks, a review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the ‘256 Patent.
VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application - The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.   

VII. Declaration  
The Examiner has reviewed the Substitute Statements In Lieu of Oath or Declaration submitted August 08, 2017 (“Aug 2017 Substitute Declarations”) and finds that the substitute declarations comply with MPEP §1414, §1444 and 37 CFR §§ 1.64; 1.175. 
In that regard, the Examiner finds that the Aug 2017 Substitute Declarations are, among other thing compliant because they are forms PTO/AIA /07 with all necessary boxes correctly filled out. Additionally the Examiner finds that the error statement indicates a claim to be broadened, the new claim submitted for broadening and the specific language omitted from the new claim to accomplish the broadening. 

VIII. Rejections under 35 U.S.C. §251
(Withdrawn) 
A)	Withdrawn Rejections
The rejection of claims 29-31 under 35 U.S.C. 251, set forth in the last office action, for improperly attempting to recapture subject matter surrendered in the application for the patent upon which the present reissue is based, is withdrawn.  
In the March 20201 Remarks, Applicant argues that claim 29 is directed to the overlooked aspect because the claim includes “the request for the authorization token comprising a plurality of flow identifiers, wherein each of the plurality of flow identifiers relate to a different media type” (“Flow Identifier Element”).  The Examiner agrees.   Accordingly the rejection of claims 29-31 under 35 U.S.C. §251 for attempting to recapture surrendered subject matter is withdrawn.      

B)	Analysis of the Claims Regarding Recapture 
The Examiner finds that the claims of this instant reissue application do not attempt to recapture subject matter surrendered during the prosecution of the Original Application. For support the Examiner notes the following.
1)	The Examiner has reviewed claims 1-18 and finds that claims 1-18 are not broader that patented claims 1-18. Accordingly claims 1-18 fail recapture step 1, as outlined in MPEP §1412.02 and do not attempt to recapture matter surrendered during prosecution of the Original Application. 
2)	The Examiner has reviewed claims 19-28. The Examiner and that claims 19-28 are broader than the patented claims, the broadened material qualifies as a surrender generating limitation (SGL), however, claims 19-28 are materially narrowed with matter related to the SGL.  Accordingly claims 19-28 fail recapture step 3 as outlined in MPEP §1412.02 and do not attempt to recapture matter surrendered during prosecution of the Original Application.
3)	The Examiner has reviewed claims 33-39 and finds that claims 33-39 are directed to a different disclosed aspect of invention. The Examiner further finds that the different disclosed aspect was not previously claimed in prosecution of the Original Application via a generic claim or by any patented claim.  Accordingly, claims 33-39 by being directed to an aspect disclosed by not previously claimed are not subject to recapture analysis. See MPEP §1412.02. 
4)	The Examiner has reviewed claims 29-31. Claims 29-31 are directed to a system that includes a mobile station that sends flow identifiers with a tunnel request.  The Examiner finds that such a system is directed to a particular species disclosed but never covered by claims in the prosecution of the Original Application.  Accordingly claims 29-31 fail recapture step 3 by being directed to a different disclosed aspect never previously prosecuted or claimed.  Accordingly, claims 29-31 are not subject to recapture analysis. See MPEP §1412.02. 

X. Claim Interpretation
The following claim interpretation is carried forward with modifications based upon any claim amendments and in light of the March 20201 Remarks. 
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.
A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After further review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Binding:  "The process by which protocols are associated with one another and the network adapter to provide a complete set of protocols needed for handling data from the application layer to the physical layer. See also ISO/OSI reference model." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 19943 
2.	Gateway: A device that connects networks using different communications protocols so that information can be passed from one to the other. A gateway both transfers information and converts it to a form compatible with the protocols used by the receiving network. Compare bridge.
3.	Mobile Terminal: a cellular phone. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a mobile phone a term for a cellular phone. 
4.	Router: an intelligent device that connects like and unlike networks. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing gain an increase in signal power via an electronic device boosting the signal.
6.	Server: “On a local area network, a computer running administrative software that controls access to all or part of the network and its resources (such as disk drives or printers). A computer acting as a server makes resources available to computers acting as workstations on the network. Compare client; see also client/server architecture.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Wireless Phone: “Telephone that operates by means of radio waves without a wire connection. A base station (cell tower) relays the phone’s signal to a wireless carrier’s network, where it is transmitted to another wireless phone or to a wired telephone network...” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.  

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I.	The Examiner finds that claims 1-7, 18, 25-28 and 34-39 do not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 1-7, 18 and 25-28 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 1-7, 18 and 25-28 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-7, 18 and 25-28 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-7, 18 and 25-28 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from independent claims 8-17, 19-24,  and 29-32 and 33-39 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
The Examiner carries this section forward with modification. The Examiner found that claim 33 also included a functional phrase that invokes 35 U.S.C. §112 Sixth Paragraph due to the term ‘binding tunnel’ followed by it’s function. 
Additionally the Examiner notes, that the Applicant’s argument in the March 20201 Remarks did not successfully rebut the Examiner three prong analysis. For example, Applicant argued that the particular terms “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” and “wireless network” are structures and not purely functionally claimed. However, the Examiner finds insufficient evidence in the March 20201 Remarks that the Applicant rebutted the three prong analysis by showing that the terms were structures known in the art to perform the claimed functions, the phrases do not include functions, or the complete functional phrases include enough structure to perform the function. 
Accordingly the Examiner finds, based on the analysis below, that the following applies to the claims.    

	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “mobile terminal . . . configured to receive a resource authorization identifier from a separate policy decision function during the negotiation of end-to-end service related parameters . . . transmit the resource authorization identifier to the mobile network via the wireless local network, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem,” as recited in claim 8 lines 3-8. 
 
Functional Phrase #2: “mobile network . . . configured to request authorization from the policy decision function on the basis of the resource authorization identifier . . . bind a tunnel between the mobile terminal and the mobile network to an end-to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel . . . wherein the request for authorization further from the mobile network on the basis of the resource authorization identifier comprises receiving the request at the policy decision function comprises ” as recited in claim 8 lines 9-15.
Functional Phrase #3: “network element configured to transmit at least one filter or gate parameter from the signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources, and . . . arrange filtering or gating the in mobile network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user transmission after the reception of a resource authorization identifier, and wherein the request for authorization from the mobile network on the basis of the resource authorization identifier comprises receiving the request at the policy decision function,” as recited in claim 8 lines 16-29.

Functional Phrase #4: “a packet data gateway (PDG) . . . configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function,” as recited in claim 8 lines 29-30.

Functional Phrase #5: “network element . . . configured to establish a tunnel with a mobile terminal for transferring information with the mobile terminal accessing the mobile network via the wireless local network . . . receive a resource authorization identifier from the mobile terminal, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . . request authorization from a policy decision function on the basis of the resource authorization identifier . . . bind a tunnel between the mobile terminal and the mobile network to an end-to- end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel . . . transmit at least one filter or gate parameter from a signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources . . . arrange filtering or gating in the mobile network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier, and wherein the request for authorization on the basis of the resource authorization identifier comprises receiving the request at the policy decision function from a packet data gateway (PDG),” as recited in claim 9 lines 1-4.

Functional Phrase #6: “a packet data gateway (PDG), wherein the PDG is configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function,” as in claim 9 lines 24-26

Functional Phrase #7: “wireless terminal . . . configured to connect to a wireless local network . . . establish a tunnel with a network element of a mobile network via the wireless local network . . . receive a resource authorization identifier from a separate policy decision function during the negotiation of end-to-end service related parameters, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . .  transmit the resource authorization identifier to the mobile network by using the tunnel wherein the tunnel between the wireless terminal and mobile network is an IPSec tunnel, whereby the tunnel is established by utilizing an IKE (Internet Key Exchange) protocol,” as recited in claim 13 lines 1-12.

Functional Phrase #8: “network element is configured to transmit at least one filter or gate parameter from the signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources, and . . .  arrange filtering or gating in the mobile network to or from the tunnel based on the association . . . establish a first tunnel between the wireless terminal and a first network element of the mobile network for the wireless terminal signaling, and a second tunnel between the wireless terminal and a second network element of the mobile network for user transmission after the reception of a resource authorization identifier,” as recited in claim 13 lines 13-23.

Functional Phrase #9: “a packet data gateway (PDG) . . . configured to arrange a binding of the tunnel on the basis of the authorization from the separate policy decision function,” as recited in claim 13 lines 24-27.

Functional Phrase #10: “a wireless network . . . configured to provide data transmission in a network . . . request authorization from the policy decision function on the basis of the resource authorization identifier, and to bind a tunnel for an end-to-end data flow on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel,” as recited in claim 17 lines 2, 4 and 9-13.

Functional Phrase #11: “a network element . . . configured to transmit at least one filter or gate parameter from the signaling element to the wireless network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources, and . . . arrange filtering or gating in the wireless network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first element of the wireless network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the wireless network for user data transmission after the reception of a resource authorization identifier,” as recited in claim 17 lines 2 and 14-24.

Functional Phrase #12: “a policy decision function coupled to the wireless network and configured to provide a resource authorization identifier during the negotiation of end-to-end service related parameters, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem,” as recited in claim 17 lines 5-8.

Functional Phrase #13: “packet data gateway PDG . . . configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function,” as recited in claim 17 lines 25-26.

Functional Phrase #14: “network element configured to receive a resource authorization identifier from a mobile terminal, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . . request authorization from a policy decision function on the basis of the resource authorization identifier, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia system, bind a tunnel between the mobile terminal and a mobile network to an end-to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmit at least one filter or gate parameter from a signaling element to the mobile network, associate the at least one filter or gate parameter with the tunnel utilizing local network resources, arrange filtering or gating in the mobile network to or from the tunnel based on the association, and establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier, wherein the request for authorization on the basis of the resource authorization identifier comprises receiving the request at the policy decision function from a packet data gateway” as recited in claim 19 lines 1-13.

Functional Phrase #15: “a packet data gateway (PDG) . . . configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function,” as recited in claim 19 lines 13-15.

Functional Phrase #16: “mobile terminal . . . configured to request an authorization token of an internet protocol multimedia system from the mobile network, the request for the authorization token comprising a plurality of flow identifiers, wherein each of the plurality of flow identifiers relate to a different media type,” as recited in claim 29 lines 2 and 7-10.


Functional Phrase #17: “a network element configured to establish and modify of the binding tunnel on the basis of an authorization command from a second network element, wherein the second network element is connected to the mobile terminal via a second tunnel,” as recited in claim 29 lines 4-6.

Functional Phrase #18: “binding tunnel creates an end-to-end user data flow between the mobile terminal and the mobile network on the basis of an authorization token received from the network element,” as recited in claim 33 lines 8-10.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1-18 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel” would be recognized by a PHOSITA as structures having the claimed functions. Or, are they terms being applied as generic placeholders for the phrase ‘means for,’ performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel” (alone) denotes sufficient structure to perform the claimed functions. For example, as noted above, the Examiner finds insufficient evidence that the specification lexicographically defines the terms as structures having the associated function. Nor does the specification state that the terms are known in the art as having the associated function.  The best the Examiner can determine from reviewing the ‘256 Patent specification is that the terms are referring to a standard mobile network elements, such as a standard mobile network itself and standard elements of the mobile network such as the mobile terminal, the gateways or servers. See for example C4:L29-61 discussing the terms are referring to a standard mobile network and the servers in the mobile network, e.g. the authentication servers, wireless LANs, authentication centers and the standard mobile terminal. However the Examiner finds that a PHOSITA understands that a standard mobile network elements, such as a standard mobile network itself (by itself) and/or the standard elements of the mobile network such as the mobile terminal, the gateways or servers (by themselves), cannot perform the entire claim function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel”  (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function. The best the Examiner finds is that “mobile terminal,” “mobile network,” “wireless terminal” and “wireless network” a standard wireless or mobile phone and the standard network of base stations and controllers to let the phone communicate.  See description of “wireless phone” in section  “B” above title 'Sources' for the 'Broadest Reasonable Interpretation.' Additionally the Examiner finds insufficient evidence that the dictionaries list “network element,” “policy decision function” “packet data gateway” and “binding tunnel.”   The best the Examiner can concluded is that the terms “network element,” “policy decision function” are standard computer servers making access decisions in the network. (Id.). Additionally, the best the Examiner can determine for “packet data gateway,” is that it represents a standard gateway or router for matching protocols between unlike networks. (Id). However the Examiner finds that a PHOSITA would understands that a standard wireless or mobile phone and standard network of base stations and controllers with decision servers and gateways cannot (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel” have an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that terms “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel” have an art-recognized structure to perform the claimed function. For example, Williams et al. (U.S. 2005/0091409), now of record, describes in Figure 4 that “mobile terminal,” “mobile network,” “wireless terminal” and “wireless network” are a standard mobile terminal and standard mobile network of a universal mobile telephone network supporting IP multimedia IMS. Additionally Williams appears to show that “network element,” “packet data gateway” “policy decision function” and “binding tunnel” represent element of a standard General Packet Radio Service Node (GPRS) or a standard server or gateway node programmed as a Serving Call State Control Function (S-CSCF) or a standard Proxy Serving Call State Control Function (P-CSCF) allowing Internet and Session Initiated Protocol connections for mobile phones. See Williams at Figure 1, Figure 4, and C1:L31-60, C2:L16-43, and C6:L4-60. However a PHOSITA understands that standard universal mobile telephone network (UMTS) with standard wireless terminals supporting IP multimedia IMS including gateways like a General Packet Radio Service Node (GPRS) or a standard server or gateway node programmed for policy and decision making like Serving Call State Control Function (S-CSCF) or a standard Proxy Serving Call State Control Function (P-CSCF) allowing Internet and Session Initiated Protocol connections for mobile phones (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrases “mobile terminal,” “mobile network,” “network element,” “packet data gateway” “policy decision function” “wireless terminal” “wireless network” and “binding tunnel” as set forth in Functional Phrase #1 to Functional Phrase #18 are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because the terms are being applied as generic placeholders having no specific structure associated therewith for performing the associated function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #18 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the functions associated with Functional Phrase #1 through Functional Phrase #18 are as follows:  

Function of Functional Phrase #1: “receive a resource authorization identifier from a separate policy decision function during the negotiation of end-to-end service related parameters . . . transmit the resource authorization identifier to the mobile network via the wireless local network, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem.” 
 
Function of Functional Phrase #2: “request authorization from the policy decision function on the basis of the resource authorization identifier . . . bind a tunnel between the mobile terminal and the mobile network to an end-to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel . . . wherein the request for authorization from the mobile network on the basis of the resource authorization identifier comprises receiving the request at the policy decision function.” 

Function of Functional Phrase #3: “to transmit at least one filter or gate parameter from the signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources . . . arrange filtering or gating the in mobile network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user transmission after the reception of a resource authorization identifier, and wherein the request for authorization from the mobile network on the basis of the resource authorization identifier comprises receiving the request at the policy decision function.” 

Function of Functional Phrase #4: “arrange a binding of the tunnel on the basis of the authorization from the policy decision function.”

Function of Functional Phrase #5: “establish a tunnel with a mobile terminal for transferring information with the mobile terminal accessing the mobile network via the wireless local network . . . receive a resource authorization identifier from the mobile terminal, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . . request authorization from a policy decision function on the basis of the resource authorization identifier . . . bind a tunnel between the mobile terminal and the mobile network to an end-to- end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel . . . transmit at least one filter or gate parameter from a signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources . . . arrange filtering or gating in the mobile network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier, and wherein the request for authorization on the basis of the resource authorization identifier comprises receiving the request at the policy decision function from a packet data gateway (PDG).” 

Function of Functional Phrase #6: “arrange a binding of the tunnel on the basis of the authorization from the policy decision function.”


Function of Functional Phrase #7: “connect to a wireless local network . . . establish a tunnel with a network element of a mobile network via the wireless local network . . . receive a resource authorization identifier from a separate policy decision function during the negotiation of end-to-end service related parameters, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . .  transmit the resource authorization identifier to the mobile network by using the tunnel wherein the tunnel between the wireless terminal and mobile network is an IPSec tunnel, whereby the tunnel is established by utilizing an IKE (Internet Key Exchange) protocol.” 

Function of Functional Phrase #8: “transmit at least one filter or gate parameter from the signaling element to the mobile network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources . . . arrange filtering or gating in the mobile network to or from the tunnel based on the association . . . establish a first tunnel between the wireless terminal and a first network element of the mobile network for the wireless terminal signaling, and a second tunnel between the wireless terminal and a second network element of the mobile network for user transmission after the reception of a resource authorization identifier.” 

Function of Functional Phrase #9: “arrange a binding of the tunnel on the basis of the authorization from the separate policy decision function.” 

Function of Functional Phrase #10: “provide data transmission in a network . . . request authorization from the policy decision function on the basis of the resource authorization identifier, and to bind a tunnel for an end-to-end data flow on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel.” 

Function of Functional Phrase #11: “transmit at least one filter or gate parameter from the signaling element to the wireless network . . . associate the at least one filter or gate parameter with the tunnel utilizing local network resources, and . . . arrange filtering or gating in the wireless network to or from the tunnel based on the association . . . establish a first tunnel between the mobile terminal and a first element of the wireless network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the wireless network for user data transmission after the reception of a resource authorization identifier.” 

Function of Functional Phrase #12: “a policy decision function coupled to the wireless network and configured to provide a resource authorization identifier during the negotiation of end-to-end service related parameters, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem.” 

Function of Functional Phrase #13: “packet data gateway PDG . . . configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function.” 

Function of Functional Phrase #14: “network element configured to receive a resource authorization identifier from a mobile terminal, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem . . . request authorization from a policy decision function on the basis of the resource authorization identifier, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia system, bind a tunnel between the mobile terminal and a mobile network to an end-to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmit at least one filter or gate parameter from a signaling element to the mobile network, associate the at least one filter or gate parameter with the tunnel utilizing local network resources, arrange filtering or gating in the mobile network to or from the tunnel based on the association, and establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier, wherein the request for authorization on the basis of the resource authorization identifier comprises receiving the request at the policy decision function from a packet data gateway.” 

Function of Functional Phrase #15: The Examiner concludes the phrase: “a packet data gateway (PDG) . . . configured to arrange a binding of the tunnel on the basis of the authorization from the policy decision function.” 

Function of Functional Phrase #16: The Examiner concludes the phrase: “mobile terminal . . . configured to request an authorization token of an internet protocol multimedia system from the mobile network, the request for the authorization token comprising a plurality of flow identifiers, wherein each of the plurality of flow identifiers relate to a different media type.” 

Function of Functional Phrase #17: “a network element configured to establish and modify of the binding tunnel on the basis of an authorization command from a second network element, wherein the second network element is connected to the mobile terminal via a second tunnel.” 

Function of Functional Phrase #18: “creates an end-to-end user data flow between the mobile terminal and the mobile network on the basis of an authorization token received from the network element.” 

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 to Functional Phrase #18 the Examiner finds the following: 
(I)	The following functional phrases, i.e., Functional Phrase #1, Functional Phrase #2, Functional Phrase #4, Functional Phrase #6, Functional Phrase #7, Functional Phrase #9, Functional Phrase #10, Functional Phrase #12, Functional Phrase #13, Functional Phrase #15, Functional Phrase #16, Functional Phrase #17 and Functional Phrase #18 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.  In fact, those functional phrases recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #4, Functional Phrase #6, Functional Phrase #7, Functional Phrase #9, Functional Phrase #10, Functional Phrase #12, Functional Phrase #13, Functional Phrase #15, Functional Phrase #16, Functional Phrase #17 and Functional Phrase #18 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that they meet invocation Prong (C).
(II)	The following functional phrases, i.e., Functional Phrase #3, Functional Phrase #5, Functional Phrase #8, Functional Phrase #11, Functional Phrase #14, include sufficient structure for performing the entire claimed function that is set forth in those functional phrases. For support the Examiner notes that Functional Phrases #3, #5, #8, #11 and #14 includes a sufficient algorithm such that a PHOSITA when looking at the particular claim in light of the specification would realize that the claim network element with computer control and programming such as a Call State Control Function (CSCF) or Proxy Call State Control Function (P-CSCF) operating the claimed algorithm. 
Because Functional Phrase #3, Functional Phrase #5, Functional Phrase #8, Functional Phrase #11, Functional Phrase #14, include sufficient structure for performing the entire claimed function the Examiner concludes that they the functional phrases do not meet invocation Prong (C).
(III)	Because: Functional Phrase #1, Functional Phrase #2, Functional Phrase #4, Functional Phrase #6, Functional Phrase #7, Functional Phrase #9, Functional Phrase #10, Functional Phrase #12, Functional Phrase #13, Functional Phrase #15, Functional Phrase #16, Functional Phrase #17 and Functional Phrase #18 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #4, Functional Phrase #6, Functional Phrase #7, Functional Phrase #9, Functional Phrase #10, Functional Phrase #12, Functional Phrase #13, Functional Phrase #15, Functional Phrase #16, Functional Phrase #17 and Functional Phrase #18 invokes § 112 ¶ 6.
(IV)	Because: Functional Phrase #3, Functional Phrase #5, Functional Phrase #8, Functional Phrase #11, Functional Phrase #14, fail Prong (C.), i.e. have sufficient structure to perform the function, they do not meet the 3 Prong Analysis as set forth in MPEP §2181 I. Accordingly the Examiner concludes that Functional Phrase #3, Functional Phrase #5, Functional Phrase #8, Functional Phrase #11, Functional Phrase #14 do not invoke § 112 ¶ 6.

d)	Corresponding Structure for the Functional Phrases that Invoke 35 U.S.C §112 sixth paragraph.

For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 is a mobile station MS Figure 1, Figure 2, Figure 3 with processor and programming code in memory, the memory holding instructions to realize steps 3014 302, 304, 311, 312 Figure 3, including more specific underlying steps to realize steps 301 302, 304, 311 and 312 figure 3 (‘256 Patent Figure 3, C6:L59-67,  C7:L1-30, C8:L20-37 C10:L17-30).  
For Functional Phrase #2 and #10: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is a public Land Mobile Network, Figure 1 including a Wireless Access Gateway (WAG) and Authentication Server (AS) with Home Location Register HLR, the system with processing computer to and programming code in memory, the memory holding instructions to control WAG Figure 3 and realize steps 304, 305, 310 311 and 312 Figure 3, including more specific underlying steps to realize steps 304, 305, 310, 311 and 312 (‘256 Patent C7:L25-35, C8:L20-37 C10:L17-30). First, the Examiner has reviewed the ‘384 Patent specification and finds that the specification does disclose spreaders. For example the multipliers shown in Figure 29 appear to be spreaders. However, the Examiner finds insufficient evidence of a discrete device or a device programmable with an algorithm that would realize Functional Phrase #2.
For Functional Phrase #4, #6, #9, #13 and #15: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #4 is a gateway PDG formed from computer or server the computer or server with programming code in memory, the memory holding instructions to control PDG Figure 3 and realize steps 305-307 and 310-312 Figure 3, including more specific underlying steps to realize steps 305-307 and 310-312 (‘256 Patent C7:L30-67, C8:L20-37 C10:L17-30). 
For Functional Phrase #7: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #7 is a mobile station MS Figure 1, Figure 2, Figure 3 with processor and programming code in memory, the memory holding instructions to realize steps 302, 304, 312 Figure 3, including more specific underlying steps to realize steps 302, 304, 311 and 312 figure 3, including performing an IKE protocol steps C9:L29-54 (‘256 Patent C6:L58-67, C7:L1-30, C8:L20-37, C9:L29-54 C10:L17-30).  
For Functional Phrase #12: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #12 is programming code in memory within a server Proxy Call State Control Function (P-CSCF), Figure 3 to realize the Policy Decision Function PDF, the memory holding instructions realize steps receiving step 306, perform the underlying steps as recited in the ‘256 Patent specification and realize step 307 (‘256 Patent C7:L30-46, C8:L20-37 C10:L17-30). 
For Functional Phrase #16: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #16 is a mobile station MS Figure 1, Figure 2, Figure 3 with processor and programming code in memory, the memory holding instructions to realize steps 301 and 5 Figure 3 including more specific underlying steps to realize steps 301 Figure 3, of: (1) perform the access procedure, C5:L33-57; (2) send IP address of the MS and the terminating terminal C5:L67; (3) determine application plane sessions to set up and media type associated with the application sessions, C6:L59-67; (4) generate flow identifiers corresponding to the media types, C9:L59-67; and send a request including the flow identifiers, C7:L11-30; request a second tunnel connection to a packet data gateway, C9:L9-21 See also C5:L57-67;  step 303 prior to step 301 to get flow identifiers (‘256 Patent C6:L59-67, C7:L1-30, C8:L20-37 C10:L17-30).  
 For Functional Phrase #17: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #17 is a gateway PDG, Figure 3 with processor and programming code in memory, the memory holding instructions to realize steps 306 to 308, Figure 3 including more specific underlying steps to realize steps 301 Figure 3, for example performing step 303 prior to step 301 to get flow identifiers; and receiving first and second tunnel request from the mobile to set a first tunnel to a first packet data gateway; and a second tunnel to a second packet data gateway, C9:L9-21 (‘256 Patent C7:L30-67 and C10:L17-30).

For Functional Phrase #18: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #18 is a processor and programming code in memory, forming a function identified as PEP within the packet data gateway (PDG). The code in memory being instructions to realize steps 309, 314 and 315 of Figure 3. The code including more specific underlying steps to realize steps 309, 314 and 315, described in C6:L40-59, C7:L30-67, C8:L54-67 as follows: (1) receive the authorization response with authorization token; (2) determine the tunnel identifier; (3) associated the particular packet gating filters that are allowed based upon the authorization token; (4) identify packets; (4) correlate packets to the tunnel ID and packet filters; and (5) transfer packets through the tunnel correlated to the packet filters (‘256 Patent C6:L40-59, C7:L30-67, C8:L54-67).

	e)	Claim Interpretation for Functional Phrase not Invoking 35 U.S.C. §112 Sixth Paragraph
3.	For Functional Phrase #3, #5, #8, #11, and #14: As noted above Functional Phrases #3, #5, #8, #11, and #14 includes sufficient structure to perform the entire claimed function. For example claims that include Functional Phrases #3, #5, #8, #11, and #14 include the algorithm and can be assumed to inherently have a processor to perform the algorithm.  Accordingly Functional Phrases #3, #5, #8, #11, and #14 are interpreted based upon Broadest Reasonable Interpretation of the claim language as a computer server in a network element realizing a Call State Control Function (CSCF) or Proxy Call State Control Function (P-CSCF) programmed with the claimed algorithm.  

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

F)	Conclusion Claim Interpretation 
Because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke §112 sixth paragraph those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112, 6th paragraph, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




XI. Rejections - 35 U.S.C. §112
(Withdrawn) 
The rejection of claims 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the last office action is withdrawn.
In the March 2021 Claims the preamble of claim 13 has been amended to recite “a system comprising.”  Because the preamble now indicates “a system” and the body of the claim includes a wireless terminal and a network element, the Examiner finds that a PHOSITA can now reasonably conclude that claim 13 is directed to the combination of a wireless terminal and a network element.  Accordingly claim 13 is no longer indefinite. Accordingly the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the last office action is withdrawn.   

XII. Allowable Subject Matter
	Claims 1-31 and 33-39 are allowed over the prior art. The prior art of record fails to teach:
a)	For claim 1: “receiving a request for authorization from the mobile network on the basis of the resource authorization identifier, receiving an authorization response to bind a tunnel between the mobile terminal and the mobile network to an end-to-end data flow of the mobile terminal, wherein the authorization response comprises identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmitting at least one filter or gate parameter to the mobile network, wherein the at least one filter or gate parameter is associated with the tunnel, and filtering or gating is arranged in the mobile network to or from the tunnel based on the association, wherein a first tunnel between the mobile terminal and a first network element of the mobile network is established for end-to-end service parameter signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network is established for user data transmission after the reception of resource authorization identifier.”
b)	For claim 8: The corresponding structures for Functional Phrase #2 and #3 as recited in the 35 U.S.C. §112 Sixth Paragraph analysis above.  
c)	For claims 9 and 16: “the network element is configured to receive a resource authorization identifier from the mobile terminal, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia subsystem, the network element is configured to request authorization from a policy decision function on the basis of the resource authorization identifier, the network element is configured to bind a tunnel between the mobile terminal and the mobile network to an end-to- end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, wherein the network element is configured to transmit at least one filter or gate parameter from a signaling element to the mobile network, the network element is configured to associate the at least one filter or gate parameter with the tunnel utilizing local network resources, the network element is configured to arrange filtering or gating in the mobile network to or from the tunnel based on the association, wherein the network element is configured to establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier.”
d)	For claim 13: The corresponding structures for Functional Phrase #7 as recited in the 35 U.S.C. §112 Sixth Paragraph analysis above.  
e)	For claim 17: The corresponding structures for Functional Phrase #10 and #11 as recited in the 35 U.S.C. §112 Sixth Paragraph analysis above.  
f)	For claim 18: “sending a request for authorization on the basis of the resource authorization identifier, and sending an authorization response to bind a tunnel between the mobile terminal and the mobile network to an end-to-end data flow of the mobile terminal wherein the authorization response comprises identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmitting at least one filter or gate parameter to the mobile network, wherein the at least one filter or gate parameter is associated with the tunnel, and filtering or gating is arranged in the mobile network to or from the tunnel based on the association, wherein a first tunnel between the mobile terminal and a first network element of the mobile network is established for end-to-end service parameter signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network is established for user data transmission after the reception of resource authorization identifier.”
g)	For claim 19: “request authorization from a policy decision function on the basis of the resource authorization identifier, wherein the resource authorization identifier is an authorization token in an internet protocol multimedia system bind a tunnel between the mobile terminal and a mobile network to an end-to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmit at least one filter or gate parameter from a signaling element to the mobile network, associate the at least one filter or gate parameter with the tunnel utilizing local network resources, arrange filtering or gating in the mobile network to or from the tunnel based on the association, and establish a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier.”
h)	For claim 25: “receiving a request for authorization from the policy decision function on the basis of the resource authorization identifier, binding a tunnel between the mobile terminal and the mobile network to an end- to-end data flow of the mobile terminal on the basis of an authorization response received from the policy decision function and comprising identification information on the end-to-end data flow and tunnel identification information identifying the tunnel, transmitting at least one filter or gate parameter from a signaling element to the mobile network, wherein the at least one filter or gate parameter is associated with the tunnel, and filtering or gating is arranged in the mobile network to or from the tunnel based on the association; establishing a first tunnel between the mobile terminal and a first network element of the mobile network for the mobile terminal signaling, and a second tunnel between the mobile terminal and a second network element of the mobile network for user data transmission after the reception of the resource authorization identifier.”
i)	For claim 29: Corresponding structures for Functional Phrase #16 and #17 as recited in the 35 U.S.C. §112 Sixth Paragraph analysis above. 
j)	For claim 33: The prior art of record fails to teach: the corresponding structure for Functional Phrase #18 as recited in the 35 U.S.C. §112 Sixth Paragraph analysis above and the method steps of:   “generating, by a mobile terminal, a plurality of flow identifiers, each of the plurality of flow identifiers relating to a different media type, requesting, by the mobile terminal, an authorization token from a network element of a mobile network, wherein the authorization token is based on the plurality of flow identifiers, . . . requesting, by the mobile terminal, to modify the binding tunnel through a second binding tunnel to a second network element of a mobile network.”


XIII. Conclusion
	Claims 1-31 and 33-39 are allowed. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIV. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        























Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 A preliminary amendment filed October 20, 2017 adding new claims 20-38 was submitted after filing of the application but prior to a first office action.
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the patent, or in the prior art.
        
        3 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        4 Figure 3 shows step 301 with an arrow toward the P-CSCF. However the ‘256 Patent C6:L59-67 and C7:L1-2 discuss step 301 could be coming from mobile station MS to P-CSCF. 
        5 Functional Phrase #16 of claim 29 is directed to the mobile station MS. Functional Phrase #1 of claim 8 is also for the MS. However the corresponding structure of Functional Phrase #16 while referring to step 301 of Figure 3 has many of the same underlying steps as step 304. Step 304 is described as modifying the tunnel after the tunnel is already established, however, the procedure for Functional Phrase #16 includes many of the same actions. Accordingly many of the same steps 302, 304, 311 and 312 as in the corresponding structure of Functional Phrase #1 are necessary.